DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2019 is being considered by the examiner.

Specification
Applicant is missing a section heading for “Background of the Invention” in Pg. 1 of the specification. “Disclosure of the Invention” in Pg. 2 should read –Brief Summary of the Invention--, and “Best Mode for Carrying out the Invention” in Pg. 8 should read –Detailed Description of the Invention--. See below for the section headings of the specification. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as 

The abstract of the disclosure is objected to because “host computer 71”, “x-ray inspection apparatus 30”, “metal detection apparatus 40”, “weight inspection apparatus 50”, “computer network 70”, and “display unit 73” should read –host computer--, --x-ray apparatus--, --metal detection apparatus--, --weight inspection apparatus--, --computer network--, and –display unit--, respectively.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In Para. 0002, “of containing of foreign substances” should read –of containing foreign substances—
In Para. 0019, “of containing of foreign substance” should read –of containing a foreign substance--.  
In Para. 0022, “direction operation on article inspection apparatus” should read –direction operation on the article inspection apparatus--.
In Para. 0022, “based on externally remote connection” should read –based on an externally remote connection--.
In Para. 0024, “the other side” should read –the other end side--.
In Para. 0027, “crates image data” should read –creates image data--.
In Para. 0029, “of containing of foreign metal” should read --of containing foreign metal--.


Claim Objections
Claim 1 is objected to because of the following informalities:  “a manager” in line 12, should read –the manager--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “an article” in line 12, should read –the article--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the manager" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Should be –a manager--.
Claims 2 and 4 depend on claim 1 and therefore are also rejected under 112(b).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is directed to “a system” and depends on claim 1. The base claim is directed to “an apparatus”. The dependent claim 4 and its base claim 1 do not claim the same subject matter. The dependent claim 4 fails to further limit the subject matter of its base claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 3 is rejected under 35 U.S.C. 101 because 
the claim is directed to the program (i.e. program per se). The intended use of the program does not result in a structural difference (machine/article of manufacturer) or a manipulative difference (process) and as given has no patentable weight (see MPEP 2111.02), so the claim as a whole is directed to the program per se. Program per se does not fall under one of the four categories and is thus ineligible according to step1A of the 101 analysis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (US 2018/0313772; hereinafter “Yaegashi”) in view of Urabe (US 2005/0071032 A1).
Regarding claim 1, Yaegashi teaches, an article inspection information management apparatus that manages inspection information which is output from an article inspection apparatus inspecting an article to be produced and includes an inspection result (As shown in Fig. 2, an object S (i.e. article) is inspected using the metal detection control unit 30 and X-ray inspection control unit 20; In Fig. 2, the article inspection apparatus is interpreted as all elements outside of the display 5, and the display 5 is the article inspection information in which quality of the article is determined, and an operation mode when the determination is performed (As shown in Para. 0037, the operator is notified of the result of the detection under operating conditions (i.e. normally operated); As shown in Para. 0027, parameters relating to the metal detection and X-ray inspection are set using the operation screen of the display; As shown in Para. 0028, the operation state is determined; As shown in Para. 0052, the setting information can be performed by an operator; Para. 0043), the article inspection information management apparatus comprising (In Fig. 2, the article inspection information management apparatus is interpreted as the display 5; As shown in Para. 0027, the display 5 includes an operation screen for setting of parameters; As shown in Para. 0035, the operation information from an operator on the operation screen of the display 5 is received): 
a display unit (see Fig. 5, display unit 5; As shown in Para. 0027, the display device 5 displays the results of the X-ray inspection and the metal detection as well as an operation screen for setting parameters related to the metal detection an X-ray inspection); 
an input unit with which the manager inputs information (As shown in Para. 0027, the display device 5 has an input function (i.e. touch panel); As shown in Para. 0043, operation information from the operator input is displayed on the operation screen of the display 5); 
and a control unit that displays (As shown in Para. 0037, an X-ray inspection control unit 20 displays X-ray inspection result data on the display 5; As shown in Para. 0045, the metal detection control unit 30 displays metal detection result data on the display 5) a checking screen displaying an item to be checked by a manager with respect to the inspection information on the display unit and stores checking information that is input to the input unit by the manager in correlation with the inspection information, in a case of operation modes other than a normal inspection mode in which normal inspection is performed as the operation mode when the inspection information is received (As shown in Para. 0037, the operator is notified of the result of the detection under operating conditions (i.e. normally operated); As shown in Para. 0027, parameters relating to the metal detection and X-ray inspection are set using the operation screen of the display; As shown in Para. 0052, the setting information can be performed by an operator; As shown in Para. 0035, the operation profiles of the X-ray inspection are based on the operation information from the operator; Note: the setting of information/parameters by an operator shows that the operation modes can be adjusted (i.e. different from normal operation/inspection)).
Yaegashi does not expressly disclose the following limitations underlined above: in which quality of the article is determined; a checking screen displaying an item to be checked by a manager with respect to the inspection information on the display unit and stores checking information that is input to the input unit by the manager in correlation with the inspection information.
However, Urabe teaches, in which quality of the article is determined (As shown in Para. 0059, if a product part fails the inspection, the inspector enters a defective code; As shown in Para. 0042, quality information is obtained by carrying out inspections throughout the life cycle of the product; Para. 0080); 
a checking screen displaying an item to be checked by a manager with respect to the inspection information on the display unit (As shown in Para. 0056, an inspector reads the bar 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a checking screen displaying an item to be checked by a manager and inspecting the quality of an item as taught by Urabe into the inspection device of Yaegashi in order to repair the defect in the product and thus avoid reoccurrence of the same defect (Urabe, Paras. 0072 and Para. 0005, respectively).
Regarding claim 2, the combination of Yaegashi and Urabe teaches the limitations as explained above in claim 1. 
The combination of Yaegashi and Urabe further teaches, wherein the control unit (Yaegashi, As shown in Para 0037, the X-ray inspection control unit 20 displays X-ray inspection result data on the display 5) displays the checking screen displaying the item to be checked by the manager with respect to the inspection information on the display unit (Urabe, As shown in Para. 0056, an inspector reads the bar code of the product part which is displayed on a PC screen 110; As shown in Para. 0057, the inspector enters a result of the inspection, such as if 
Regarding claim 3, Yaegashi teaches, a program (As shown in Para. 0034, a program in which quality of the article is determined, and an operation mode when the determination is performed (As shown in Para. 0037, the operator is notified of the result of the detection under operating conditions (i.e. normally operated); As shown in Para. 0027, parameters relating to the metal detection and X-ray inspection are set using the operation screen of the display; As shown in Para. 0028, the operation state is determined; As shown in Para. 0052, the setting information can be performed by an operator; Para. 0043), the program causing a computer to execute (As shown in Para. 0034, a program performs processing for the X-ray inspection; As shown in Para. 0042, a program performs processing for the metal detection; As shown in Paras. 0034 and 0042, there is a CPU that perform the functioning of the program and a RAM/ROM that stores the program; Note: CPU and RAM/ROM are parts of a digital computer system):
 a checking information adding function of displaying a checking screen displaying an item to be checked by a manager with respect to the inspection information and storing checking information that is input by the manager in correlation with the inspection information, in a case of operation modes other than a normal inspection mode in which normal inspection is performed as the operation mode when the inspection information is received (As shown in Para. 0037, the operator is notified of the result of the detection under operating conditions (i.e. normally operated); As shown in Para. 0027, parameters relating to the metal detection and X-ray inspection are set using the operation screen of the display; As shown in Para. 0052, the setting information can be performed by an operator; As shown in Para. 0035, the operation profiles of the X-ray inspection are based on the operation information from the operator; Note: the setting of information/parameters by an operator shows that the operation modes can be adjusted (i.e. different from normal operation/inspection)).
Yaegashi does not expressly disclose the following limitations underlined above: in which quality of the article is determined; a checking information adding function of displaying a checking screen displaying an item to be checked by a manager with respect to the inspection information and storing checking information that is input by the manager in correlation with the inspection information.
However, Urabe teaches, in which quality of the article is determined (As shown in Para. 0059, if a product part fails the inspection, the inspector enters a defective code; As shown in Para. 0042, quality information is obtained by carrying out inspections throughout the life cycle of the product; Para. 0080); 
a checking information adding function of displaying a checking screen displaying an item to be checked by a manager with respect to the inspection information (As shown in Para. 0056, an inspector reads the bar code of the product part which is displayed on a PC screen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a checking screen displaying an item to be checked by a manager and inspecting the quality of an item as taught by Urabe into the inspection device of Yaegashi in order to repair the defect in the product and thus avoid reoccurrence of the same defect (Urabe, Paras. 0072 and Para. 0005, respectively).
Regarding claim 4, the combination of Yaegashi and Urabe teaches the limitations as explained above in claim 1.
Yaegashi in the combination further teaches, an article inspection system comprising (As shown in Fig. 8 and Para. 0020, there is a foreign-matter inspection system): the article inspection information management apparatus according to claim 1 (In Fig. 2, the article inspection apparatus is interpreted as all elements outside of the display 5, and the display 5 is 
and an article inspection apparatus that is connected to the article inspection information management apparatus (In Fig. 2, the article inspection apparatus is interpreted as all elements outside of the display 5, and the display 5 is the article inspection information management apparatus; As shown in Para. 0035, elements outside of the display 5, such as X-ray inspection control unit 20, is connected to the display 5 in which operation information from an operator via the operation screen of the display 5 is received) and inspects an article to be produced (As shown in Fig. 2, an object S (i.e. article) is inspected using the metal detection control unit 30 and X-ray inspection control unit 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nozaki (JP 2013156198 A, see attached machine translation) teaches an article inspection device and article inspection system.
Hosono et al. (US 5,768,153) teaches a method and apparatus for production management. 
Mori et al. (US 2019/0219521 A1) teaches inspection apparatuses that include a display device to check an inspection target for visual observation (Para. 0067).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664